DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850

JUNE 8, 2000
Dear State Medicaid Director:
The purpose of this letter is to follow up on the status of your State=s implementation of the
Medicaid Statistical Information System (MSIS) electronic reporting system and the implications of
delayed implementation.
The Balanced Budget Act (BBA) of 1997 requires that, effective for Federal Fiscal Year (FFY)
1999, MSIS replaces the annual hard-copy HCFA-2082 report as the primary source of Medicaid
program statistical information. MSIS requires quarterly tape submittals of Medicaid data
extracted from State eligibility and claims history files. There are five separate MSIS files which
must be submitted quarterly. These files are eligible, inpatient hospital, long-term care, drug, and
other files. Each of these quarterly files must pass data quality reviews that include edit checks and
distributional analysis of the data.
On April 10, 2000, we sent you a letter explaining HCFA=s expectations for State=s implementation
of MSIS for FFY 1999. In that letter HCFA extended the deadline for submission of the four
quarters of FFY 1999 MSIS data until July 31, 2000 and attached a chart showing the FFY 1999
MSIS status for each State.
Since the July 31, 2000 date is fast approaching, this seems like a good time to share with you an
updated status report for each State. Therefore, the enclosed updated chart shows the latest FFY
1999 MSIS State implementation progress. Please review your State=s progress. If your first
quarter FFY 1999 MSIS tapes for both eligibles and claims have not passed both the HCFA edits
and the data quality distributional analysis reviews, then we ask that you take immediate action to
resolve all edit and data quality problems and have your first quarter FFY 1999 MSIS tapes
resubmitted no later than June 30, 2000. If all your first quarter FFY 1999 MSIS tapes have
passed both the HCFA edits and data quality distributional reviews, then we need you to submit
your MSIS tapes for the remaining quarters of FFY 1999 as soon as possible but no later than
July 31, 2000.
Please be advised that failure to submit MSIS data violates the BBA-mandated Medicaid
Management Information System (MMIS) functional requirements, and places your MMIS
enhanced Federal matching in serious jeopardy of being reduced to 50-percent Federal financial
participation.

Page 2 - State Medicaid Director
As you work towards meeting the June 30, 2000, and July 31, 2000 deadlines for submitting your
FFY 1999 MSIS data, let me stress the availability of HCFA MSIS staff, and our MSIS contractors
(Mathematica Policy Research (MPR)) in helping you resolve issues, questions, problems, etc.
associated with your FFY 1999 MSIS data. Let me encourage your staff to seek help, as necessary.
We do not want State staffs to spend their valuable time making interpretations of the
requirements that can often be resolved with a quick phone call. Our experience indicates that
States which have been successful in implementing MSIS for FFY 1999 are those States which have
taken advantage of an ongoing dialogue with HCFA and MPR staff. MSIS technical help is just a
phone call or e-mail away. MSIS help is available by calling the MSIS hotline on (410) 7861600, or by e-mail at the following address: MSIS@hcfa.gov . Also, you may call or e-mail
Betty Kern, MSIS data coordinator, on (410) 786-0141, or Bkern@hcfa.gov, or Ron
North, MSIS technical director, on (410) 786-5651 or Rnorth@hcfa.gov. Let me also
encourage you access the MSIS page on the internet which can be found at the HCFA website
address, http://www.hcfa.gov/medicaid/m2082.htm under Medicaid Statistical Information System.
This site contains the latest version of the MSIS specifications and important information
concerning file sizing, naming, and internal/external labeling requirements which must be adhered
to in order for the tapes to process successfully.
For those States which have successfully implemented MSIS for FFY 1999, please accept our
congratulations, thanks and appreciation for the efforts of your staff in this endeavor. Please keep
up the good work as you continue to provide timely MSIS data for FFY 2000.
As for the other States which are still working on implementing MSIS for FFY 1999, we are
committed to working with your staff as partners in this effort, and we expect to successfully
implement MSIS in most States by the July 31, 2000 deadline. We appreciate your continuing
efforts, and look forward to working with your staff to successfully implement MSIS for FFY 1999,
and beyond.
Questions concerning this letter should be referred to Betty Kern of my staff on (410) 786-0141, or
e-mailed to Bkern@hcfa.gov.
Sincerely,
/S/
Timothy M. Westmoreland
Director
Enclosure

Page 3 - State Medicaid Director
cc:
All HCFA Regional Administrators
All HCFA Associate Regional Administrators
For Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors=Association
______________________________________________________________________________

State
Alabama
Alaska
Arizona
Arkansas
California
Colorado
Connecticut
Delaware
Dist. of Col.
Florida
Georgia
Hawaii
Idaho
Illinois
Iowa
Indiana
Kansas
Kentucky

Eligibility Files
Claims Files
Fiscal Year 1999
Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4

All tapes submitted/Validation Edits AND DQ
passed
All or some tapes submitted/Validation Edits
and/or DQ not passed or pending
No tapes submitted

Note: HCFA's policy is not to process any subsequent
quarters' tapes until the designated test quarter has
been received, passed HCFA's Validation Edit program,
AND passed the HCFA contractor's Data Quality review.

Louisiana
Maryland
Maine
Massachusetts
Michigan
Minnesota
Mississippi
Missouri
Montana
Nebraska
New Hampshire
North Carolina
North Dakota
New Jersey
Nevada
New Mexico
New York
Ohio
Oklahoma
Oregon
Pennsylvania
Rhode Island
South Carolina
South
Dakota
Tennessee
Texas
Utah
Vermont
Virginia
Washington
West Virginia
Wisconsisn
Wyoming

FASG3:BKern:SGullick:filesmd61500:053100:CIS49994

